EXHIBIT 10.11B

 

AMENDMENT TO OPTION AGREEMENT

 

This AMENDMENT TO OPTION AGREEMENT (the “Amendment”) is made as of July 6, 2010
by and between Jacobs Entertainment, Inc., a Delaware corporation (“Tenant”) and
Nautica Phase 2 Limited Partnership, an Ohio limited partnership (“Landlord”).

 

1.

Original Agreement: Tenant and Landlord previously executed that certain Option
Agreement dated July 11, 2006 (the “Original Agreement”) for the lease of
certain property on the west bank of the Cuyahoga River in Cleveland, Ohio
forming part of the parking lot of the Nautica Entertainment Complex.

 

 

2.

Purpose: The purpose of this Amendment is to (a) extend the Option Period (as
defined in the Agreement) granted to Tenant an additional two years on the same
terms and conditions as in the Original Agreement and (b) ratify, affirm and
restate (except to the extent modified herein) the Original Agreement as set
forth below.

 

 

3.

Extension of Option: The Option Period shall be extended to July 11, 2012.

 

 

4.

Remaining Terms: Except as set forth in Section 3 of this Amendment, all other
terms and provisions of the Original Agreement are hereby ratified and affirmed
and restated as if set out word for word herein.

 

 

 

TENANT

 

LANDLORD

 

Jacobs Entertainment, Inc.

 

Nautica Phase 2 Limited Partnership

 

 

 

By: Nautica Phase 2 LLC, its General Partner

 

 

 

 

 

By:

/s/ Stanley Politano

 

By:

/s/ David C. Grunenwald

 

Stanley Politano

 

David C. Grunenwald

 

Executive Vice President

 

Vice President of Development/Leasing

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick J. McKinley

 

 

 

Patrick J. McKinley

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------